DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 03/14/2022 have been considered and entered.  Claims 15 and 16 have been amended and claims 3, 6, 9, and 12 have been canceled.  Therefore, claims 1, 2, 4, 5, 7, 8, 10, 11, and 13-16 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the closest prior arts of Atsushi et al., May, and Nagashima et al. disclose a brake hydraulic pressure controller comprising: a base body (30 of Atsushi et al.), a hydraulic pressure regulation valve (1a-4a of Atsushi et al.), a drive coil (8a of Atsushi et al.), a coil casing (8 of Atsushi et al.), a blind hole provided in a surface of the base body (113 in fig. 31 of May), and a projected portion (111 and 112 of May) includes a hook portion (112 of May).  
However, prior arts fail to disclose a deformed portion of the base body abuts a surface of the hook portion to hold the coil casing against the base body.  
Prior arts fail to disclose or suggest these limitations recited in independent claims 1 and 8.  Therefore, independent claims 1 and 8 are allowable.  Claims 2, 4, 5, 7, 8, 10, 11, and 13-16 depend directly or indirectly on claims 1 and 8 accordingly and are therefore also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657